Benedict, J.
In my opinion the cause of the collision which gave rise to this action was a sudden sheer of the Morrisiana, improperly taken under the stern of the ferry-boat ahead of her, and when the Intrepid was so near that it was impossible thereafter to escape collision. An effort has been made to locate the place of this sheer at a great distance from tho ferry-boat, but the effort has failed. It is impossible for tho Morrisiana, in my opinion, to escape the effect of the sworn statement of Capt. Geer, her master, made tho next day after tho collision, wherein he says: “When within about a hundred feet of the stern of the ferry-boat, we ported our helm. As we passed the stem of the ferryboat, we discovered the tow.”
The libel must bo dismissed, with costs.